Opinion issued October 1, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00774-CR
                              NO. 01-19-00775-CR
                           ———————————
                  MICHAEL DEWEY SIRRATT, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 10th District Court
                          Galveston County, Texas
                Trial Court Case Nos. 18CR2368 & 18CR2369

                         MEMORANDUM OPINION

      A jury convicted appellant, Michael Dewey Sirratt, of the offenses of

aggravated assault of a family member and aggravated assault. After finding

appellant guilty as charged in the indictments, the jury assessed his punishment at

50 years’ confinement for the aggravated-assault-of-a-family-member conviction
and 10 years’ confinement for the aggravated-assault conviction. In his sole issue,

appellant contends that the trial court should have sua sponte ordered a psychiatric

review, arguing that evidence adduced at trial raised the issue of insanity. We affirm.

                                 BACKGROUND

      Tarina Belue and appellant met in 2013 and were married in 2014. Their

relationship was characterized by copious alcohol and drug use by both individuals.

Belue had to stop drinking at one point, and, as a result of her sobriety, she and

appellant began arguing more because appellant did not want to quit drinking,

contributing to repeat relapses by Belue.

      Appellant and Belue moved to Santa Fe, Texas, in 2016 and lived in a trailer

behind Kathy Anthony and her family. The marriage between appellant and Belue

continued to deteriorate and appellant began sleeping in a front bedroom or on the

couch. Appellant moved out of the trailer in early 2018 but moved back in after three

weeks, when he was hurt on the job and was no longer able to work. After this injury,

appellant was at home most of the time and slept in the front bedroom of the trailer.

To rekindle the marriage, appellant decided to get some methamphetamine and

spend time with Belue in Galveston. Soon after, appellant and Belue began using

methamphetamine almost daily. Initially, appellant had money to purchase the

methamphetamine, but this soon ran out and he was forced to rely on Belue to make

money and purchase the drugs.


                                            2
Appellant’s Behavior Before the Incidents

      Because appellant had a history of destroying the house while looking for

methamphetamine, Belue began keeping the methamphetamine on her person.

Appellant was supposed to move out of the trailer after receiving worker’s

compensation on July 27, 2018, but he did not receive the check on that date.

      A few days before the commission of the charged offenses, appellant knocked

on Kathy Anthony’s door and asked her questions about the Bible. Anthony thought

this strange because they lived across from a church, and she told appellant to seek

answers to his questions from the pastor. Later, appellant returned to Anthony’s

residence and asked for a ride to the doctor for an appointment. Anthony had her

daughter, Melissa Burns, take appellant to his doctor’s appointment. While Burns

transported appellant, he spoke to her about being an angel and “busting seals.”

Burns was not sure if this was his normal behavior or not because she had not spoken

to appellant before. As the ride progressed, Burns stated that “he just continued to

act even more crazy.” When they reached appellant’s doctor, appellant asked Burns

if she wanted to watch him “go spill some blood,” to which Burns replied, “No,

that’s okay. I’m all right.” Appellant then got out of Burns’ vehicle and went to the

doctor’s office.

      Appellant returned shortly thereafter, got back into Burns’s car, and began

writing down something from his Bible. He again left Burns’s vehicle and returned


                                         3
to the doctor’s office three or four more times. On one of these trips, appellant used

Burns’s cell phone to call Belue and talk with her. When appellant again returned to

the doctor’s office, Burns called Anthony and told her what was going on. Anthony

told Burns to leave appellant there, so Burns left.

      The following day, July 28, 2018, appellant went to Anthony’s residence and

knocked on the door. Burns, who answered the door, said that “[h]e was acting

strange, real sweaty, and he asked where the closest big area of water was.” Burns

referred appellant to Galveston Beach, and told him to get off her porch because he

was making her nervous. Appellant left but again returned to Anthony’s residence.

Burns retrieved her baseball bat and met appellant on the front porch, where she told

him that her kids were in the house and that he was scaring her mother. She then told

appellant to go away and not to come back.

Appellant’s Assault of Belue

      On the morning of July 30, 2018, Belue had not taken any methamphetamine

while getting ready for work. She had methamphetamine on her person, set some of

it on the coffee table, and said, “There it is,” before returning to her bedroom to get

ready for work. Belue heard some glass break in the kitchen and found that appellant

had set fire to some decorative straw in a vase. This was the third incident of

appellant setting a fire in the house. Appellant appeared to be on his way out of the




                                          4
house but stopped and helped Belue put out the fire. Belue nervously returned to her

room because she was afraid appellant might hurt her and her dog.

      Appellant entered Belue’s room with a machete originally belonging to Burns,

which Burns had left stuck in a tree on her property. Belue was not scared because

she did not think appellant would use the machete on her. Appellant stood at the

entrance of the room staring at Belue, and Belue said, “If you’re going [to] use it,

you know, make sure you don’t let me live away from it.” Appellant then came to

the foot of the bed and stated, “I got to do this.” Belue asked what he was talking

about and began trying to leave the bedroom, but appellant prevented her from doing

so. It took Belue ten minutes to retreat to the kitchen from her bedroom, as she tried

to diffuse the situation. Belue reached her cellphone and tried to call her aunt to ask

her to call 9-1-1, but she was unable to reach her aunt. Belue was afraid to call for

help herself.

      Belue decided to go outside to escape appellant, but she was afraid she could

not make it out of the trailer without being hit by appellant. Belue made it outside

twenty minutes later and began running toward an open gate, hoping to get to

Anthony’s house. After making it through the gate, Belue turned to see if appellant

had followed her and he then swung the machete at her. The first blow hit her in the

back of her neck and knocked her unconscious briefly. On regaining consciousness,

Belue saw appellant was staring at her, and “he started swinging again and again and


                                          5
again.” Appellant tried to decapitate Belue with the machete. As appellant struck

Belue, he “had a cold stare and looked content.” Appellant continued to hit Belue

until she again lost consciousness.

      During the events, Anthony was outside her residence with her grandchildren,

and Burns was inside the residence with her girlfriend. Thomas Houston was visiting

Anthony outside her house, and both Houston and Anthony heard arguing and loud

noises from Belue’s residence. Shortly after, Anthony and Houston heard Belue say,

“Oh, my God! He’s killing me! He’s killing me!” Belue yelled at appellant to stop,

and Anthony and Houston then heard something hit the fence very hard and saw

Appellant wielding a machete. After walking over to the fence, Anthony and

Houston saw appellant swinging the machete at Belue, who was on the ground.

Anthony saw appellant holding Belue’s hair in one hand and swinging the machete

with the other hand, striking Belue in the neck. Houston saw appellant holding a

Bible in one hand and a swinging machete in the other hand. Houston saw appellant

strike Belue on her back, upper torso, and neck. Anthony and Houston beseeched

appellant to stop and told him it was wrong, but appellant reportedly replied, “No. It

says right here in the Bible that I’ve got to do this.” Appellant was firm in his

conviction that he had to kill Belue.

      Houston told Anthony that they needed to go inside, but Anthony refused until

she was reminded that her grandchildren were still outside. Houston told Anthony


                                          6
to call 9-1-1, and Anthony complied. Houston again asked appellant to stop attacking

Belue, but appellant continued hitting Belue with the machete. Soon after, Houston

heard “a loud, hollow thump, and everything went silent.” Belue had stopped

screaming, and Houston told Anthony to tell the police to hurry because it might be

too late.

Appellant’s Assault of Others

       Anthony ran to the other side of the fence and told appellant to stop. Appellant

stopped and told Anthony that God told him he had to kill Belue because she was

Satan. Appellant then began walking to the gate and told Houston that he needed to

come into Anthony’s backyard and take care of some things. Appellant followed

Anthony as she moved to her back porch. Appellant held a Bible, and he was saying

things from the Bible. Anthony told appellant to get away from her, and appellant

told her he had to kill the demons, referring to Anthony’s granddaughters. Anthony

then brought her granddaughters into the residence and got Burns.

       Burns was sleeping and awoke to her mother saying, “Melissa he’s going to

kill her! He’s going to kill her!” Burns saw her terrified mother, got a baseball bat,

and went outside to confront appellant. Burns saw appellant standing face-to-face

with Houston and noticed that he had a machete in his hand. Burns recognized the

machete as belonging to her. Appellant told Houston about some scripture in the




                                           7
Bible that he wanted Houston to read, and Houston replied “No, I don’t need to read

nothing.”

      Burns told appellant he needed to leave, angering him. As Burns walked

toward appellant, he began to move toward Burns. When he was two feet away from

Burns, appellant raised the machete and swung at Burns. Houston then stepped in

front of Burns, so the swing of the machete was directed toward him instead. At this

time the police arrived, and the sound of the sirens prompted appellant to run away

while still holding the machete.

Appellant’s Arrest

      Officer B. Klondaris was called to the scene and, on arrival, he saw appellant

carrying a machete and a Bible. Appellant was also “talking and saying things that

did not make any sense.” Klondaris got out of his car, drew his weapon, and ordered

appellant to drop the machete, but appellant did not comply. Appellant continued

holding the machete and started to walk down a nearby alley, holding the machete

above his head. Another officer, B. Bernard, arrived and both officers drew their

tasers while repeatedly telling appellant to drop the machete. Appellant again did not

comply and took a couple steps away from the officers. Both officers then deployed

the tasers into appellant’s back. Appellant dropped the machete and Bible, but still

took a few more steps before falling to the ground. Officers had to physically fight

appellant to subdue and handcuff him.


                                          8
      As the officers took appellant to Bernard’s car, appellant screamed about the

children and how they were demons that he had to kill. Appellant did not comply

with anything officers tried to get him to do, but he remained conscious. When

officers put appellant in the backseat of the car, he began kicking at the windows

and officers were forced to clamp appellant’s feet down so he could not move.

Officers also had to tase appellant several more times to subdue him.

      Bernard thought appellant was under the influence of some narcotic, and he

called emergency medical personnel to check on his condition. Bernard believed that

appellant was under the influence of methamphetamine and wanted to make sure

appellant was not suffering from “excited delirium.” Medical personnel determined

appellant was not suffering from “excited delirium” and said that he could be

transported to the police station. Appellant was no longer combative as he was

transported to jail, but he yelled that “she’s the anti-Christ and he had to sever the

head of the anti-Christ.” On arrival at the police station, officers were able to keep

appellant calm by reading Bible verses to him.

Belue’s Injuries

      Officer Klondaris found Belue on the ground near the fence in “bad”

condition. Belue had a large laceration across the right side of her neck and Klondaris

stated, “You could actually see her neck swelling from the internal bleeding, because

there’s no external bleeding from that.” Belue also had multiple lacerations to her


                                          9
back and one of her fingers had been severed. Klondaris did not believe that Belue

was going to survive.

        Belue was semi-conscious at the time and responsive, but breathing very

heavily. After her arrival to the hospital, Belue was able to breathe and speak. Her

condition was critical, and her mental status was altered. “She wasn’t really

communicative a hundred percent; she could answer questions, but it wasn’t really

having a conversation. She was in and out of consciousness.” On examination,

medical personnel determined that several of Belue’s vertebrae were broken, and her

blood flow was blocked after an injury to a vertebral artery, which was considered

severely life-threatening. One of Belue’s fingers had been amputated and one of the

muscles in her neck was cut. It took three months for Belue to move again without

a walker.

        After a search warrant was obtained, officers entered Belue’s residence and

found the broken vase, in which appellant had set the fire, along with narcotics

paraphernalia, including methamphetamine pipes and a marihuana pipe. Officers

also found a scale used to weigh illegal narcotics and 1.23 grams of

methamphetamine.

Trial

        Before trial, appellant’s trial attorney acknowledged that the affirmative

defense of insanity was not being raised by the defense. During final argument to


                                         10
the jury, the trial prosecutor noted that neither insanity nor involuntary intoxication

were in the trial court’s charge to the jury and, thus, were not issues for the jury to

consider.

      During his testimony at the punishment hearing, appellant acknowledged that

any of his mental issues were due to drug and alcohol abuse. There was no evidence

that appellant had ever suffered from a severe mental disease or defect. Additionally,

there was no evidence that, at the time of the commission of the charged offenses,

appellant did not know his conduct was wrong. In fact, evidence shows that appellant

stopped his attacks when he heard sirens signaling the arrival of the police and he

ran away at that time. Officer Bernard testified that appellant was obviously under

the influence of some narcotic, probably methamphetamine. Appellant was a chronic

abuser of methamphetamine and had taken methamphetamine again on the morning

of the offense.

      The State charged appellant with committing the felony offenses of

aggravated assault of a family member and aggravated assault. Appellant entered

pleas of not guilty to the charged offenses. The jury found appellant guilty as charged

in the indictment and assessed his punishment at 50 years in prison for the first

offense and 10 years in prison for the second offense. Appellant appeals from these

verdicts.




                                          11
     DUTY TO SUA SPONTE ORDER PSYCHIATRIC REVIEW FOR
                         INSANITY

      In his sole issue, appellant argues that the trial court erred in failing to sua

sponte order a psychiatric review, given evidence of appellant’s insanity at the time

of the offense. He asserts that applicable law should be changed because due process

calls for having a safeguard in place with respect to the insanity defense, and the trial

court should have instructed the jury on an insanity charge.

Standard of Review

      Appellant acknowledges that current law does not require a trial court to sua

sponte order a psychiatric review when evidence of insanity during commission of

the offense is raised during trial. Appellant also acknowledges that “he is seeking a

change in the law.” He analogizes insanity evidence during an offense that is

presented at trial to competency issues presenting at trial, which call for an informal

competency inquiry “upon a ‘suggestion’ from any credible source that the

defendant may be incompetent.” See TEX. CODE CRIM. PROC. art. 46B.004; Boyette

v. State, 545 S.W.3d 556, 563 (Tex. Crim. App. 2018). There being no current

requirement for a trial court to sua sponte order a psychiatric review, there has been

no corresponding standard of review applied. Thus, using appellant’s analogy to the

law of competency, we will determine whether the trial court abused its discretion

in failing to sua sponte require an insanity inquiry. See Montoya v. State, 291 S.W.3d
12
420, 426 (Tex. Crim. App. 2009) (applying “abuse-of-discretion” standard in

reviewing trial court’s failure to sua sponte order competency inquiry).

Law on Insanity

      It is an affirmative defense to prosecution that, at the time of the conduct

charged, the defendant, as a result of severe mental disease or defect, did not know

that his conduct was wrong. TEX. PENAL CODE § 8.01(a). If a defendant knows that

his conduct is “illegal,” then he understands that his conduct is “wrong,” even if, due

to a mental disease or defect, he believes that his conduct is justified. See Ruffin v.

State, 270 S.W.3d 586, 592 (Tex. Crim. App. 2008).

      However, to raise an insanity defense at trial, a defendant must comply with

article 46C.051 of the Texas Code of Criminal Procedure by filing, at least 20 days

before the case is set for trial, a notice of his intent to offer evidence of insanity,

which contains a certification that a copy of the notice has been served on the

attorney representing the state. TEX. CODE CRIM. PROC. art. 46C.051. If the trial

court fails to timely give such notice, he may attempt to show “that good cause exists

for [his] failure to give notice,” see id. art. 46C.052, but existing law does not impose

a duty on the trial court to sua sponte raise the issue of insanity for a defendant. The

trial court may, however, sua sponte appoint an expert if a defendant has filed a

notice of his intention to raise an insanity defense. See id. art. 46C.101.




                                           13
      The trial court is required to instruct the jury on statutory defenses, affirmative

defenses, and justifications when they are raised by the evidence and requested by

the defendant. See Walters v. State, 247 S.W.3d 204, 208-09 (Tex. Crim. App. 2007);

see also Posey v. State, 966 S.W.2d 57, 63 (Tex. Crim. App. 1998) (holding that a

trial court has no duty to sua sponte instruct jury on unrequested defensive issues).

The law does not impose on a trial court a duty to sua sponte instruct a jury on

defensive issues. See Tolbert v. State, 306 S.W.3d 776, 779–80 (Tex. Crim. App.

2010).

Analysis

      Appellant acknowledges that existing Texas law imposes no duty on a trial

court to sua sponte raise the issue of insanity but argues nonetheless that he is

“seeking a change in the law.” There is good reason for not departing from the

existing law, however, because defensive issues, such as insanity, involve strategic

decisions best left to the defendant and his counsel. See Delgado v. State, 235 S.W.3d
244, 249 (Tex. Crim. App. 2007); Posey, 966 S.W.2d at 62-63 (holding no duty on

trial court to sua sponte instruct jury on unrequested defensive issues, even defensive

issues raised by evidence at trial.)

      Recognizing that defensive issues involve strategic decisions best addressed

by appellant and his counsel, the only court to directly address in a published opinion

the issue raised by appellant in this case held that “[a] criminal defendant who desires


                                          14
to raise the insanity defense does so by following the guidelines set forth in chapter

46C of the Texas Code of Criminal Procedure.” Hill v. State, 320 S.W.3d 901, 903–

4 (Tex. App.—Amarillo 2010, pet. ref’d); see also Wagner v. State, 687 S.W.2d 303,

306, 312 (Tex. Crim. App. 1984) (holding trial court did not err by refusing to admit

evidence of insanity at trial when defendant failed to comply with statute requiring

notice of intent to present insanity defense). In so holding, the Hill court rejected the

argument that the trial court had a duty to sua sponte raise the issue of the defendant’s

insanity, stating:

       As to appellant’s contention that the trial court should have sua
       sponte stopped the punishment hearing upon receiving evidence of
       appellant’s mental health issues, appellant has presented no authority
       for that proposition. Although appellant likens that procedure to the
       procedure adopted for determining the competency of an individual to
       stand trial, such comparison is without any authority. In fact, in ruling
       on the issue of the trial court’s duty to sua sponte order an examination
       for purposes of an insanity defense under the previous statute, our sister
       court has held that, since no notice was filed, there was no issue of
       insanity before the trial court and the trial court had no duty to sua
       sponte order any type of psychiatric examination. See Gomez v.
       State, Nos. 14–99–00465–CR & 14–99–00466–CR, 2001 WL 306275,
       at *3–4, 2001 Tex. App. LEXIS 2094, at *9–*12 (Tex. App.—Houston
       [14th Dist.] Mar. 29, 2001, pet. ref’d) (not designated for publication).
       We agree with the Gomez court, and hold that the trial court has no duty
       to sua sponte stop the punishment hearing to order a psychiatric
       examination for purposes of an insanity defense when no timely notice
       of intent to pursue such a defense has been given. Accordingly,
       appellant’s issue as to the sua sponte duty of the trial court is overruled.

Hill, 320 S.W.3d at 904 (footnote omitted).




                                           15
         We agree with the Hill court (and the unpublished Gomez case cited therein),

that to raise the issue of insanity, a defendant must first comply with the procedures

set forth in chapter 46C of the Texas Code of Criminal Procedure.1 To impose a duty

on the trial court to raise the issue of insanity when evidence that might support the

affirmative defense is introduced at trial is inconsistent with the statutory scheme set

up in chapter 46C.2 Appellant’s invitation for this Court to create a “mechanism for

a trial court to initiate an inquiry into a defendant’s sanity, or lack thereof, at the time

an offense was committed,” is a task best left to the legislature, should it choose to

do so.

         Because there is no law requiring the trial court to sua sponte order a

psychiatric review when evidence that might raise an insanity defense is presented

at trial, the trial court did not abuse its discretion in failing to do so.




1
         See TEX. CODE CRIM. PROC. arts. 46C.001-46C.270.
2
         Appellant does not challenge the facial constitutionality of the procedures set up in
         Chapter 46C of the Texas Code of Criminal Procedure, and, even if he did, such a
         challenge cannot be raised for the first time on appeal. See Karenev v. State, 281
S.W.3d 428, 434 (Tex. Crim. App. 2009) “[A] defendant may not raise for the first
         time on appeal a facial challenge to the constitutionality of a statute”).
                                              16
                                CONCLUSION

      We affirm the trial court’s judgments.




                                                Sherry Radack
                                                Chief Justice

Panel consists of Chief Justice Radack and Justices Hightower and Adams.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           17